Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on August 4, 2022 has been entered. Claims 1, 9 and 17 have been amended. No claims have been canceled. No claims have been added. Claims 1 - 20 are still pending in this application, with claims 1, 9 and 17 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 – 6, 9, 12 – 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Korean Patent Application Publication 2019-0115501, IDS), hereinafter referred as Lee, in view of Oya et al. (US Patent Application Publication 2005/0046699), hereinafter referred as Oya, and in further view of Edmunds.com (dated back to 2017).

Regarding claim 9, Lee discloses a system (Fig. 5) comprising: 
a memory (Fig. 5, #20, [0060], controller); and 
at least one hardware processor (Fig. 5, #30, [0065], storage unit) coupled to the memory and comprising instructions that causes the system to perform operations comprising: 
receiving an image that comprises image data (Fig. 4, S101, [0048]); 
identifying a vehicle at a position in the image based on the image data (Fig. 4, S103, [0049]); 
generating a bounding box based on the position of the vehicle in the image (Fig. 4, S107, [0051]); 
cropping the image based on the bounding box (Fig. 4, S109, [0052]); 
determining a classification of the vehicle within the bounding box based on the cropped image (Fig. 4, S111, [0055 - 0056]); and 
presenting a notification that includes the classification at the client device (Fig. 4, S113, [0056, 0066], output can be a display device to notify the classification).  
However, Lee fails to explicitly disclose the system receiving a scan request from a client device, the scan request including an image.  
However, in a similar field of endeavor Oya discloses a system for image acquisition and processing (abstract). In addition, Oya discloses the system receiving a scan request from a client device, the scan request including an image ([0097]; also Fig. 7 and 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, and receiving a scan request from a client device, the scan request including an image. The motivation for doing this is that adding an alternative way to obtain an image so that the application of Lee can be broadened.
However, Lee in view of Oya fails to explicitly disclose the system receiving an input that selects the notification from the client device; accessing content based on the classification responsive to the input that selects the notification; and causing display of a presentation of the content at the client device.
However, in a similar field of endeavor Edmunds.com discloses a system for image acquisition and processing (abstract). In addition, Edmunds.com discloses the system receiving an input that selects a search results (query notification) from the client device (in Edmunds.com 1, user can select one of a search results (e.g. a 1st one from searching Honda Accord); accessing content based on the search results (classification) responsive to the input that selects the search results (in Edmunds.com 2, after user select a vehicle, Edmunds.com will access detailed content responsive to the input selection); and causing display of a presentation of the content at the client device (in Edmunds.com 2, causing display of a presentation of the further detail for that particular Honda Accord at the client device). 
Both Lee and Edmunds.com served purpose of vehicle searching and displaying results. Thus, one of ordinary skill in the art would have been able to make the combination and the outcome would have been predictable to that same person. Combining one for the other achieves the predictable result of allowing a user further discovering the details for the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the search result of Lee for a further selection and search of Edmunds.com according to known methods to yield the predictable result of providing a further detail related to a specific vehicle.

Regarding claim 12 (depends on claim 9), Lee discloses the system wherein the identifying the vehicle within the image based on the image data includes: performing object recognition to the image data; identifying an object that corresponds to an object class based on the object recognition; and identifying the vehicle based on the object class ([0016, 0017, 0023, 0031, 0040, 0047 – 0055]).  

Regarding claim 13 (depends on claim 9), Lee discloses the system wherein the classification of the vehicle includes a make and model of the vehicle ([0031], make and model).  

Regarding claim 14 (depends on claim 13), Lee discloses the system wherein the presenting the notification that includes the classification at the client device further comprises: accessing information associated with the vehicle based on the make and the model of the vehicle ([0031], light and emblem); and wherein the notification includes the classification and the information (Fig. 4, S113, [0056, 0066], output can be a display device to notify the classification).  

Regarding claims 1 and 4 – 6, they are corresponding to claims 9 and 12 – 14, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 9 and 12 – 14.

Regarding claims 17 and 20, they are corresponding to claims 9 and 12, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 9 and 12.

Claim(s) 2, 3, 10, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Oya, in further view of Edmunds.com and Cha (US Patent 11,210,533), hereinafter referred as Cha.

Regarding claim 10 (depends on claim 9), Lee in view of Oya and in further view of Edmunds.com fails to explicitly disclose the system wherein the identifying the vehicle at the position within the image includes identifying a plurality of vehicles, the generating the bounding box includes generating a plurality of bounding boxes, and wherein the cropping the image based on the bounding box further comprises: selecting the bounding box from among the plurality of bounding boxes based on a property of the bounding box; and cropping the image based on the selected bounding box.  
However, in a similar field of endeavor Cha discloses a system for image processing (abstract). In addition, Cha discloses the system identifying the vehicle at the position within the image includes identifying a plurality of vehicles (Fig. 7), the generating the bounding box includes generating a plurality of bounding boxes (Fig. 7), and wherein the cropping the image based on the bounding box further comprises: selecting the bounding box from among the plurality of bounding boxes based on a property of the bounding box; and cropping the image based on the selected bounding box (col. 7, lines 11 - 39). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, and identifying the vehicle at the position within the image includes identifying a plurality of vehicles, the generating the bounding box includes generating a plurality of bounding boxes, and wherein the cropping the image based on the bounding box further comprises: selecting the bounding box from among the plurality of bounding boxes based on a property of the bounding box; and cropping the image based on the selected bounding box. The motivation for doing this is that more complicated vehicles images can be processed so that the application of Lee can be extended.

Regarding claim 11 (depends on claim 10), Lee discloses the system wherein the property of the bounding box is a size of the bounding box (Fig. 8, col. 7, lines 11 – 39; each bounding box has its size, and can be resized).  

Regarding claims 18 and 19, they are corresponding to claims 10 and 11, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 10 and 11.

Regarding claims 2 and 3, they are corresponding to claims 10 and 11, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 10 and 11.

Claim(s) 7 – 8 and 15 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Oya, in further view of Edmunds.com and Kopparapu (US Patent Application Publication 2019/0156159).

Regarding claim 15 (depends on claim 9), Lee in view of Oya and in further view of Edmunds.com and fails to explicitly disclose the system wherein the determining the classification of the vehicle includes determining a set of possible classifications, each classification among the set of possible classifications including corresponding ratings, and wherein the notification includes a display of the set of possible classifications that includes the corresponding ratings.  
However, in a similar field of endeavor Kopparapu discloses a system for classifying image object ([0171]). In addition, Kopparapu discloses the system determining a set of possible classifications, each classification among the set of possible classifications including corresponding ratings, and wherein the notification includes a display of the set of possible classifications that includes the corresponding ratings (Fig. 16 – 17, [0171]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee, and determining a set of possible classifications, each classification among the set of possible classifications including corresponding ratings, and wherein the notification includes a display of the set of possible classifications that includes the corresponding ratings. The motivation for doing this is that user can be aware other possible models for the classification so that the application of Lee can be broadened.

Regarding claim 16 (depends on claim 15), Kopparapu discloses the system wherein the ratings comprise percentage values (Fig. 16 – 17, [0171]).

Regarding claims 7 – 8, they are corresponding to claims 15 – 16, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 15 – 16.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668